BAKER, J.
The appellant was convicted in the district court of Stephens county of the offense of unlawfully selling intoxicating liquors, and his punishment assessed at three years in the penitentiary. The appellant has filed in this court his personal affidavit in writing, duly sworn to, requesting that this appeal be dismissed, and after a careful examination of the same, and finding said affidavit in due form, the request is hereby granted, and the appeal is ordered dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.